[Cite as State v. Lee, 2016-Ohio-41.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :   Appellate Case Nos. 26621 and 26622
          Plaintiff-Appellee                     :
                                                 :   Trial Court Case Nos. 2014-CR-2466
 v.                                              :   and 2014-CR-3179
                                                 :
 ALLYSHA G. LEE                                  :   (Criminal Appeal from
                                                 :    Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                           ...........

                                           OPINION

                             Rendered on the 8th day of January, 2016.

                                           ...........

MATHIAS H. HECK, JR., by CHRISTINA E. MAHY, Atty. Reg. No. 0092671, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

CHARLYN BOHLAND, Atty. Reg. No. 0088080, 250 East Broad Street, Suite 1400,
Columbus, Ohio 43215
     Attorney for Defendant-Appellant

                                          .............

FAIN, J.

        {¶ 1} Defendant-appellant Allysha Lee appeals from her conviction and sentence
                                                                                           -2-


for Harrassment by an Inmate and Assault on a Local Corrections Officer. She argues

that the trial court erred in sentencing because the terms of her community control

sanctions are not reasonably related to the statutory purposes of sentencing. She further

argues that trial counsel was ineffective for failing to object to the terms of the sanctions.

       {¶ 2} We conclude that the terms in the community control sanctions to which Lee

takes exception are reasonably related to the purpose of sentencing. Consequently, the

trial court did not err by imposing those sanctions, and trial counsel was not ineffective

for having failed to object to them. Accordingly, the judgment of the trial court is Affirmed.



                             I. Background of the Offenses

       {¶ 3} In March 2014, Lee was committed to the Department of Youth Services

following an adjudication that she committed an act that, had she been an adult, would

have constituted a sexual offense. She was placed in a juvenile detention facility, and

was enrolled in a sex offender program.

       {¶ 4} On July 16, 2014, police were dispatched to the facility upon a report of

harassment. It was determined that Lee had attempted to harm herself, and staff had

been required to restrain Lee in order to forcibly remove a metal screw from her mouth.

Once the screw was removed, Lee spit blood upon the hand of one of the employees.

       {¶ 5} On September 11, 2014, police were again dispatched to the facility. It was

determined again that Lee had threatened to harm herself, and that she tried to bite her

own wrist. Staff intervened, during which time Lee bit one staff member on the leg, and

scratched another staff member on the arm.
                                                                                       -3-


                                 II. The Course of Proceedings

      {¶ 6} Lee, who was eighteen at the time of the offenses, was indicted in case

number 2014 CR 2466 on one count of Harassment by an Inmate (Bodily Substances),

in violation of R.C. 2921.38(A). Thereafter, in case number 2014-CR-3179, she was

indicted on two counts of Assault (Local Corrections Officer) in violation of R.C.

2903.13(A) and (C)(2)(b). She pled guilty to all charges.

      {¶ 7} At the sentencing hearing the trial court sentenced Lee to community control

sanctions for a period not to exceed five years. The termination entry sets forth the

following sanctions:

      1.    Defendant’s compliance with the General Conditions of this court for

           probationers;

      2. A term of intensive probation supervision with a sex offender specialist

           for a period not to exceed five (5) years;

      3. A requirement that the offender receive mental health counseling and/or

           treatment in a community health agency or through private insurance;

      4. A requirement that the offender obtains and maintains verifiable

           employment or attend school on a full time basis and provide verification

           of enrollment and attendance;

      5. A requirement that the offender have no association with anyone under

           18 (not to apply to time served in DYS);

      6. A requirement that the offender verifies all medications and takes all

           medications as prescribed;
                                                                              -4-


7. A requirement that the offender abides by any and all conditions ordered

   by [the Juvenile Court] (including sex offender treatment and sex

   treatment and sex offender sanctions/conditions);

8. A requirement that the offender sign necessary releases of information;

9. A requirement that the offender not be in any building, structure, room,

   vehicle or place when you know or have reasonable cause to know that

   illegal drugs, stolen property or any firearms are present;

10. A requirement that the offender be placed on “No Breaks” status.

{¶ 8} Lee appealed in both cases. Her appeals are consolidated for review.



   III. Because There Is Evidence in the Record that Lee’s Offenses Were

 Committed as Part of a Plan to Gain Access to Child Sex Offense Victims,

  the Terms of her Community Control Sanctions Relating to Sex Offense

         Treatment and Monitoring Are Not an Abuse of Discretion

{¶ 9} Lee asserts the following two assignments of error:

      THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

ORDERED COMMUNITY CONTROL SANCTIONS THAT WERE NOT

RELATED TO LEE’S CONVICTION, IN VIOLATION OF R.C. 2929.15.

      LEE RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL, AS

GUARANTEED BY THE SIXTH AND FOURTEENTH AMENDMENTS TO

THE U.S. CONSTITUTION; AND, ARTICLE I, SECTION 10, OHIO

CONSTITUTION.
                                                                                         -5-


       {¶ 10} Lee contends that the trial court abused its discretion in ordering community

control sanctions that are not related to her conviction. Specifically, she objects to the

requirement that she undergo probation supervision by a sex offender specialist, and that

she abide by the terms of the juvenile court regarding sex offender treatment, sanctions,

and conditions. Lee further contends that she was deprived of the effective assistance

of counsel because her attorney failed to object to those sanctions.

       {¶ 11} This court has held that when deciding what conditions should accompany

a community control sanction, courts must consider how to achieve, in the unique

circumstances of the case, the purposes and principles of sentencing, which are to protect

the public, to punish the offender, and to impose sanctions that are designed for

rehabilitation, with a goal to changing the defendant’s behavior. State v. Bowser, 186
Ohio App. 3d 162, 2010-Ohio-951, 926 N.E.2d 714, ¶ 12-13. (2d Dist.). Other appellate

courts have established factors to consider when imposing community control sanctions,

including whether the condition imposed, “(1) is reasonably related to rehabilitating the

offender, (2) has some relationship to the crime of which the offender was convicted, and

(3) relates to conduct which is criminal or reasonably related to future criminality and

serves the statutory ends of probation.” State v. Oates, 2013-Ohio-2609, 993 N.E.2d 846

(3d Dist.); State v. Fuller, 2015-Ohio-523, 27 N.E.3d 574 (8th Dist.).

       {¶ 12} Pursuant to R.C. 2929.17 and R.C. 2929.18, the trial court has a broad

range of discretion to determine appropriate sanctions that are related to rehabilitation.

The trial court is not confined to the evidence that relates solely to the offense for which

the defendant is convicted. Bowser, supra, at ¶ 15. The trial court may consider the

pre-sentence investigation report, as well as “mere allegations of crimes for which the
                                                                                         -6-

offender is never prosecuted.” Id. at ¶ 15. “Generally, abuse of discretion occurs when

a decision is grossly unsound, unreasonable, illegal or unsupported by the evidence.”

State v. Nichols, 195 Ohio App. 3d 323, 2011-Ohio-4671, 959 N.E.2d 1082, ¶ 16

(2d Dist.). A decision is unreasonable if there is no sound reasoning process that would

support that decision. State v. Jones, 2d Dist. Montgomery No. 25315 & 25316, 2013-

Ohio-1925, ¶ 32.

       {¶ 13} In this case, the State admits that the offenses of which Lee was convicted

do not constitute sex offenses, and that there is no evidence that those offenses were

sexual in nature.      However, there is a connection between the offenses and the

sanctions imposed. The presentence investigation report contains information that Lee

committed the offenses while attempting to harm herself. According to the staff at the

juvenile facility, Lee’s attempts at self-harm were made with the goal to be sent to a

hospital where she could be around children, in violation of court orders. The staff

information indicates that Lee attempts these type of self-harm incidents on a regular

basis in an attempt to manipulate the system in order to gain access to children she could

victimize. Furthermore, the PSI report indicates that Lee admitted to her peers that she

has committed sex offenses against children. The PSI report indicates that Lee’s mother

is concerned about her daughter being around children. The PSI indicates that Lee has

been the victim of numerous sexual offenses, and that she has been diagnosed with

Pedophilia Disorder.

       {¶ 14} Given that Lee was in a juvenile facility due to a sexual offense, and that

she admitted to victimizing other children, it is reasonable that part of her rehabilitation

plan should include sexual offender treatment.       Furthermore, we conclude that this
                                                                                           -7-


record contains evidence indicating that the offenses that are the subject of this appeal

were committed as part of a plan to gain access to children in order to sexually victimize

them.    Therefore, we conclude that the trial court could reasonably find that the

underlying facts of these offenses indicate that they were committed while attempting to

commit sexual misconduct.

        {¶ 15} We find that the trial court’s decision to impose the contested conditions

was reasonable – they appear to be designed to address Lee’s criminal behavior and to

rehabilitate her. We find no abuse of discretion.

        {¶ 16} We further conclude, given our finding that the trial court did not abuse its

discretion in this regard, that trial counsel was not ineffective for failing to object to the

contested provisions.

        {¶ 17} Both of Lee’s assignments of error are overruled.



                                          IV. Conclusion

        {¶ 18} Both of Lee’s assignments of error having been overruled, the judgment of

the trial court is Affirmed.

                                      .............


HALL, J., and WELBAUM, J., concur.


Copies mailed to:

Mathias H. Heck
Christina E. Mahy
Charlyn Bohland
Hon. Richard Skelton for Hon. Frances E. McGee